DETAILED ACTION
Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance.   Claim 1 recites in part “a light shielding element, located on the first dielectric layer and comprising: a semiconductor layer, electrically isolated from the memory element, wherein the light shielding element is overlapped with at least a part of a perimeter of the storage transistor gate in a vertical projection on a plane along a stacking direction of the memory element and the light shielding element, wherein the stacking direction is normal to the plane”.
To elaborate briefly on the above, claim 1 recites a light shielding element, which vertically aligns with at least part of storage transistor gate, which happens to be (1) electrically isolated from the memory element and (2) is made of semiconductor layer.  What Applicant refers to is a pretty well-known light shielding approach (see rejection of claim 11 below, to see how art is applied), BUT the shielding is normally made of metal (as in rejection of claim 11; this is one of nearly endless references using metal as shielding) and not out of semiconductor.  Hence, claims are indicated as allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2014/0015013) by Arakawa et al (“Arakawa”) in view of (US-2012/0301989) by Hashimoto et al (“Hashimoto”).
Regarding claim 11, Arakawa discloses in FIG. 22 and related text, e.g., an image sensor, comprising: 
a photosensitive device (131); 
a storage device (164; see par. 22; things under light shield are part of “memory unit”) adjacent to the photosensitive device, comprising: 
a substrate (151); 
a P-N junction, located within the substrate (151 is p-type; 164 is n-type; interface between the 2, is a P-N junction)
a gate electrode (342), located over the gate dielectric layer; 
a first dielectric layer (184), having a first portion located on the gate electrode (portion of 184 directly over 342; say, the left one) and a second portion located on the substrate (portion of 184 directly over substrate ; say, to the left of 342), the first portion connecting to the second portion (see FIG. 22); 
a shielding layer (185), located over and electrically isolated from the gate electrode; and
a second dielectric layer (186), over the shielding layer and the gate electrode (see FIG. 22), wherein the shielding layer is overlapped with at least edges of the gate electrode in a vertical projection on the substrate along a stacking direction of the substrate and the gate electrode (see FIG. 22); and 
a driving circuit adjacent to the storage device (see FIG.1; the driving circuit is adjacent).

Arakawa does not explicitly state a gate dielectric layer, located on the substrate and over the P-N junction; a gate electrode the gate dielectric layer.
It is a standard feature to include a gate dielectric as part of CMOS circuits (par. 52).  For whatever reason, Arakawa does not illustrate it, even though he teaches CMOS circuitry.   However, an illustration for such a feature is easy to find, in related art.   

Hashimoto discloses in FIG. 1 and related text, e.g., a gate dielectric layer (109), located on the substrate (100) and over the P-N junction; a gate electrode the gate dielectric layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Arakawa with “a gate dielectric layer” as taught by Hashimoto, in order to have a functional CMOS device, with normal CMOS transistors (par. 39).

When these specific teachings of Hashimoto are applied to device of Arakawa it will result in “a gate dielectric layer, located on the substrate and over the P-N junction; a gate electrode the gate dielectric layer”, since Arakawa teaches substrate, P-N junction features, as was discussed above.

Regarding claim 12, the combined device of Arakawa and Hashimoto disclose in cited figures and related text, e.g., wherein the storage device further comprises: 
a first metal contact, located in the second dielectric layer and electrically grounding the shielding layer (such a “first metal contact” is shown by Hashimoto (113/114); it is in second dielectric equivalent, 110 (compare to 186 of Arakawa); and par. 25 specifically, says that 114 sets “potential” to light shielding film 108; in the semiconductor arts, in CMOS circuitry, “potential” is understood to be either “ground” or “power”; thus meeting above limitations); 
a second metal contact (FIG. 22, 188-31), locate in the second dielectric layer and electrically coupled to the gate electrode (see FIG. 22), the second metal contact penetrating the second dielectric layer and passing through a first recess formed in the shielding layer (see FIG. 22) and a second recess formed in the first dielectric layer (see FIG. 22); and 
an interconnect, located on the second dielectric layer and electrically coupled to the first metal contact and the second metal contact (not illustrated in FIG. 22 of Arakawa or FIG. 1 of Hashimoto; however, see FIG. 1 of Arakawa to see transistor interconnects (hence, they are present; just not shown in FIG. 22); also, see FIG. 3, 87 for examples of how the other interconnect would look; again, as FIG. 1 makes clear, the interconnect is present, otherwise the signals would remain disconnected, and device of FIG. 1 (which FIG. 22 is part of) would not be formed; also, see pars. 129 and 132; wiring lines are present; but, again, not illustrated).
Regarding claim 13, the combined device of Arakawa and Hashimoto disclose in cited figures and related text, e.g., wherein the first recess formed in the shielding layer and the second recess formed in the first dielectric layer are overlapped the gate electrode in the vertical projection on the substrate along the stacking direction (see FIG. 22).
Regarding claim 14, the combined device of Arakawa and Hashimoto disclose in cited figures and related text, e.g., wherein a perimeter of the first recess formed in the shielding layer is offset from a perimeter of the second recess formed in the first dielectric layer in the vertical projection on the substrate along the stacking direction (they are vertically offset from each other; thus meeting limitations).
Regarding claim 15, the combined device of Arakawa and Hashimoto disclose in cited figures and related text, e.g., wherein the shielding layer (FIG. 22, 185, see bottom part of drawing, which shows top view) comprises:
 a first plate structure (seen in bottom part of FIG. 22; 185 looks like plate) having a first shielding portion with a recess formed therein (portion of 185 with hole for 188-31) and a second shielding portion connected to and surrounding the first shielding portion (arbitrarily defined; see FIG. 22, bottom), wherein the first shielding portion extends on the first portion of the first dielectric layer (as was explained above, regarding claim 11; also seen in FIG. 22, top part), the recess is located atop the gate electrode (as was discussed above), and the second shielding portion extends on the second portion of the first dielectric layer (as was defined in claim 11); or a second plate structure having a third shielding portion with a recess formed therein, wherein the third shielding portion extends on the first portion of the first dielectric layer, and the recess is located atop of the gate electrode (things after the highlighted “or” are ignored, since the limitations above the “or” were rejected).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
06/12/22

/Mounir S Amer/Primary Examiner, Art Unit 2894